DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 28 is objected to because of the following informalities:  
Line 18, which recites the limitation “…wherein the lateral tiling movement is…” should read “…wherein the lateral tilting movement is…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28, 30-44, and 48-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
claim 28, lines 14-15 recite the limitation “…wherein the pivot movement is a skewing movement…” Lines 18-19 recite the limitation “…wherein the lateral tilting movement is a skewing movement.” There is no support in the specification to describe a pivot movement that is a “skewing movement” or a lateral tilting movement that is a “skewing movement.” 
Claims 30-44 and 48-49 are rejected for being dependent on a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28, 30-33, 35, 44, and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renaud (US-4777761-A).
Regarding claim 28, Renaud discloses (figures 1-3) a self-centering fishing lure, comprising:
a body (10) having a front end and a rear end;
a cavity (16) located towards the front end of the body, the cavity extending in a longitudinal direction of the body; and

wherein the connection member, in use of the lure, is configured to move relative to the body in:
a pivot movement in the cavity, wherein the pivot movement is a skewing movement about an axis substantially perpendicular to the longitudinal direction (column 2, lines 37-53);
a movement along a first direction, wherein the first direction is substantially perpendicular to the longitudinal direction (column 2, lines 37-53); and
a lateral tilting movement within the cavity, wherein the lateral tilting movement is a skewing movement about the longitudinal direction (column 2, lines 37-53). 
Regarding claim 30, Renaud discloses a fishing lure wherein the connection member is in the form of a plate that has a plane that, in use, extends generally vertically (see figures 1 and 2). 
	Regarding claim 31, Renaud discloses a fishing lure wherein the connection member has a thickness less than a width of the cavity (column 2, lines 37-53). Renaud does not disclose that the connection member has a thickness that is about 50-80% of a width of the cavity; however, it would have been an obvious matter of design choice to have made the thickness of the connection member about 50-80% of a width of the cavity, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). This would be done for the benefit of allowing an omnidirectional pivot (Renaud: column 2, lines 37-53). 
claim 32, Renaud discloses (figures 2 and 3) a fishing lure wherein the one or more retaining members (29) are each arranged to pass through a respective aperture (18a) of the connection member (column 2, lines 37-53).
	Regarding claim 33, Renaud discloses a fishing lure wherein the one or more respective apertures has a diameter greater than a diameter of the one or more retaining members (column 2, lines 37-53). Renaud does not disclose that the one or more respective apertures has a diameter about 1.1 to 2.0 times greater than a diameter of the one or more retaining members; however, it would have been an obvious matter of design choice to have made the diameter of the one or more respective apertures about 1.1 to 2.0 times greater than a diameter of the one or more retaining members. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). This would be done for the benefit of allowing an omnidirectional pivot (Renaud: column 2, lines 37-53).
 	Regarding claim 35, Renaud discloses a fishing lure wherein the one or more retaining members is in the form a pin that extends across the cavity in a direction that is substantially transverse to the longitudinal direction (see figures 2 and 3).
	Regarding claim 44, Renaud discloses a fishing lure wherein a front end of the body is configured to define a bib (the bottom surface of cavity 16), and wherein the cavity is defined to open out onto an in-use upper face of the bib (see figures 1 and 2).
	Regarding claim 48, Renaud discloses a fishing lure wherein the first direction is collinear with the axis substantially perpendicular to the longitudinal direction (column 2, lines 37-53). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Renaud (US-4777761-A) in view of Dale (US-2535392-A). 
Regarding claim 34, Renaud does not disclose a self-centering fishing lure, wherein the connection member is retained in the cavity by two retaining means. 
Dale discloses a self-centering fishing lure, wherein the connection member (42, 54, and 56) is retained in the cavity by two retaining means (72) (figure 2) (column 2, lines 35-41).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Renaud with two retaining means as disclosed by Dale for the benefit of increasing the strength of the connection between the connection member and the cavity, thus allowing the device to withstand greater forces.
Regarding claim 49, Renaud discloses a fishing lure, wherein the first direction is perpendicular to the direction substantially transverse to the longitudinal direction (column 2, lines 37-53) (see figures 1 and 2);

wherein the cavity is defined by two sidewalls (top and bottom of cavity 16) extending substantially parallel to the longitudinal direction; 
wherein the one or more retaining member includes one pin; and 
wherein the pin extends between the two sidewalls and through a respective aperture of the connection member (18a) to retain the connection member at least partially within the cavity (column 2, lines 37-53) (see figures 1 and 2).
Renaud does not disclose that the one or more retaining members includes two pins extending between the two sidewalls.
Dale discloses a self-centering fishing lure comprising two retaining members retained in the cavity by two retaining means (72) (figure 2) (column 2, lines 35-41).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Renaud with a second retaining mean as disclosed by Dale for the benefit of increasing the strength of the connection between the connection member and the cavity, thus allowing the device to withstand greater forces.

Claims 36 and 39-41 is rejected under 35 U.S.C. 103 as being unpatentable over Renaud (US-4777761-A) in view of Ninomiya (US-4761910-A). 
Regarding claim 36, Renaud does not disclose a self-centering fishing lure, further comprising an arm located in the cavity, the arm being associated with the connection member such that, in use, the arm does not apply a load to the connection member.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Renaud with the arm located in the cavity as disclosed by Ninomiya for the benefit of providing attachment points that are embedded within the interior of the lure (Ninomiya; column 2, lines 13-16), thus increasing the strength of the attachment points. 
    PNG
    media_image1.png
    323
    800
    media_image1.png
    Greyscale

(Annotated figure 1(a))

    PNG
    media_image2.png
    328
    851
    media_image2.png
    Greyscale

(Annotated figure 1(b))
	Regarding claim 39, Renaud as modified above in view of Ninomiya teaches a self-centering fishing lure, wherein the arm extends from the cavity into the body and wherein the arm follows a labyrinthine path to extend through a series of passageways defined in the body, through to the rear end of the body (Ninomiya; see annotated figure 1(b) above).
Regarding claim 40, Renaud as modified above in view of Ninomiya teaches a self-centering fishing lure, wherein the arm at the rear end of the body is folded back onto itself to define an eyelet at the body rear end (Ninomiya; 5) (Ninomiya; column 2, lines 13-16).
Regarding claim 41, Renaud as modified above in view of Ninomiya teaches a self-centering fishing lure, wherein the body comprises one or more hook attachment points (Ninomiya; 4 and 5) wherein the labyrinthine path of the arm through the rear end of the body defines the one or more hook attachment points that project from the body (Ninomiya; column 2, lines 13-16).

Claims 37 and 38 is rejected under 35 U.S.C. 103 as being unpatentable over Renaud (US-4777761-A) in view of Ninomiya (US-4761910-A), and further in view of Hughes (US-20100126058-A1).  
claim 37, Renaud as modified above in view of Ninomiya does not teach a self- centering fishing lure, wherein the arm passes through a proximal aperture located at a proximal end of the connection member.
Hughes teaches (figure 4) a fishing lure, wherein the arm (52) passes through a proximal aperture (64) (page 2, [0026], lines 1-2) located at a proximal end of the connection member (74).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Renaud in view of Ninomiya with the arm passing through a proximal aperture located at a proximal end of the connection member as disclosed by Hughes for the benefit of providing an anchoring point for the arm, thus increasing its structural integrity within the body.
Regarding claim 38, Renaud as modified above in view of Ninomiya and Hughes does not teach that the proximal aperture has an effective diameter about twice a diameter of the arm; however, it would have been an obvious matter of design choice to have made the proximal aperture have an effective diameter about twice the diameter of the arm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). This would be done for the benefit of ensuring that the arm is retained through the aperture.

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Renaud (US-4777761-A) in view of Takahashi (US-20130305587-A1).  
Regarding claim 42, Renaud teaches a fishing lure wherein the cavity is defined by a sidewall having an upper portion and a lower portion (see figures 1 and 2). Renaud does not disclose that the 
Takahashi discloses (see annotated figure 9 below) a self-centering fishing lure, wherein the cavity is defined by sidewalls, each having an upper portion and a lower portion, and wherein the upper portions of the sidewalls have lips extending towards one another such that a width of the cavity between the lips (W1) is less than a width of the cavity between the lower portions of the sidewalls (W2). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Renaud with upper portions of sidewalls having lips extending towards one another such that a width of the cavity between the lips is less than a width of the cavity between the lower portions of the sidewalls as disclosed by Takahashi for the benefit of restricting the omnidirectional pivot of the lure to a desired extent. 

    PNG
    media_image3.png
    545
    1195
    media_image3.png
    Greyscale

(Annotated Figure 9)
claim 43, Renaud as modified above in view of Takahashi does not disclose that the cavity width between the lower portions of the sidewalls is about 1.1 to 2.0 times greater than the cavity width between the lips, however; it would have been an obvious matter of design choice to have made the sidewalls about 1.1 to 2.0 times greater than the cavity width between the lips, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). This would be done to ensure that the connection member is securely retained within the walls of the cavity.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        




/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644